Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-18 of O. Yaghi et al., US 16/640,629 (Aug. 29, 2018) are pending and subject to restriction/election.  

Election/Restrictions

REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).


WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(1)	A product and a process specially adapted for the manufacture of said product; or
(2)	A product and process of use of said product; or
(3) 	A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)	A process and an apparatus or means specifically designed for carrying out the said process; or
(5) 	A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).


Restriction

Restriction is required under 35 U.S.C. 121 and 372. This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.  In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group (I)	claims 1-6, drawn to a zirconium containing metal organic framework (Zr-MOF) comprising a plurality of zirconium secondary building units (SBUs) that are linked together by a plurality of linking ligands comprising the structure of Formula I . . . wherein the Zr-MOF comprises a plurality of open metal sites; 
Group (II)	claim 7 drawn to The Zr-MOF of claim 1 , wherein the Zr-MOF has been activated by removing guest molecules via calcination or by treatment with supercritical CO2;
Group (III)	claim 8 drawn to The Zr-MOF of claim 1 , wherein the Zr-MOF is reacted with a post framework reactant that adds at least one effect to the Zr-MOF;
Group (IV)	claim 9-11, drawn to a gas separation and/or gas storage device comprising a Zr-MOF of claim 1;
Group (V)	claim 12-15, drawn to method of separating and/or storing one or more gases from a gas mixture comprising contacting the gas mixture with a Zr-MOF of claim 1; 
Group (VI)	claim 16, drawn to a method of catalyzing the formation of one or more products from one or more reactants comprising contacting the one or more reactants with a Zr-MOF of claim 1; and
Group (VII)	claims 17-18, drawn to a method comprising mixing zirconyl chloride octahydrate (ZrOCl2·8H2O) with a linking ligand of any of Formula I, l(a), l(b), l(c), or l(d) in DMF and the adding formic acid (98%).  

Note: Election of a single disclosed chemical compound species of a compound of Formula I is required regardless of which Group is elected.  Species are found in the specification.

Lack of Unity of Invention

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons.

Shared Technical Feature does Not Make a Contribution over the Prior Art

According to PCT Rule 13.2, unity of invention exists only when there is a shared same or corresponding special technical feature among the claimed inventions. The “Instructions Concerning Unity of Invention” (MPEP, Administrative Instructions Under the PCT, Annex B, Part 1(b)) state, “The expression 'special technical features' is defined in Rule 13.2 as meaning those technical features that define a contribution which each of the inventions, considered as a whole, makes over the prior art.” Thus, unity of invention exists only when the shared same or corresponding technical feature is a contribution over the art. The technical feature that unites the groups is not a contribution over the art.

In the instant case, Groups (I)-(VII) lack unity of invention because even though the inventions of these groups require the common technical feature of “a zirconium containing metal organic framework (Zr-MOF) comprising a plurality of zirconium secondary building units (SBUs) that are linked together by a plurality of linking ligands comprising the structure of Formula I . . . wherein the Zr-MOF comprises a plurality of open metal sites”, this technical feature is not a special technical feature because it does not make a contribution over C. Piscopo et al. 208 Microporous and Mesoporous Materials, 30-35 (2015) (“Piscopo”).  

Piscopo discloses synthesis of UiO-66-2.  Piscopo at page 31, col. 2.  UiO-66-2 is a zirconium containing metal organic framework (Zr-MOF) comprising a plurality of zirconium secondary building units (SBUs) that are linked together by a plurality of linking ligands comprising the Formula I of the structure:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Piscopo discloses that UiO-66-2 is an example of a coordinatively unsaturated sites (cus) containing MOFs that thanks to the presence of open metal sites are of particular interest for catalytic applications.  Piscopo at page 33, col. 2.  Piscopo therefore meets each and every limitation of claim 1 (as well as each and every limitation of the claimed common technical feature).  Therefore, the common technical among Groups (I)-(VII) is anticipated by Piscopo and is therefore not a special technical feature.  As such, Groups (I)-(VII) lack unity of invention.  

Election of Species

This application contains claims directed to more than one chemical compound species of arylsulfonic acid amine salt.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. The species do not form a single inventive concept because, as discussed above, the shared technical feature does not make a contribution over the prior art.  

Applicant is required in reply to this action, regardless of which Group is elected, to elect a single species of a compound of Formula I to which the claims shall be restricted if no generic claim is finally held to be allowable.  Species of chemical compounds are found in the specification.

The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.  

Notice of Rejoinder between Product and Process Claims

The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.

In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Inventorship

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Reply and Traversal

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622